                 Case 2:19-cr-00238-MCE Document 36 Filed 08/10/21 Page 1 of 4


 1 1

 2 PHILLIP A. TALBERT
   Acting United States Attorney
 3 SHEA J. KENNY
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                            CASE NO. 2:19-cr-00238-MCE

13                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                           v.                           ORDER

15   MAURICE SHOE,                                        DATE: August 12, 2021
                                                          TIME: 10:00 a.m.
16                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
17

18                                                STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.       By previous order, this matter was set for status on August 12, 2021.

22          2.       By this stipulation, defendant now moves to continue the August 12 status conference

23 until November 4, 2021, and to exclude time between August 12, 2021, and November 4, 2021, under

24 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

25          3.       The parties agree and stipulate, and request that the Court find the following:

26                   a)     On April 28, 2021, the Court issued an order substituting Robert M. Wilson as

27          counsel of record in place of the defendant’s previous counsel, Linda C. Allison. ECF 31.

28                   b)     The government has represented that the discovery associated with this case


       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00238-MCE Document 36 Filed 08/10/21 Page 2 of 4


 1         contains approximately 24,303 pages of documents including financial records, business records,

 2         email communications, and investigative reports. All of this discovery has been either produced

 3         directly to defendant’s new counsel and/or made available for inspection and copying.

 4                c)      Counsel for defendant desires additional time to review this discovery and the

 5         current charges; to conduct investigation and research related to the charges and potential

 6         sentencing factors; to discuss the discovery, charges, and potential resolutions, including a plea

 7         offer made by the government, with his client; and to otherwise prepare for trial.

 8                d)      Counsel for defendant believes that failure to grant the above-requested

 9         continuance would deny him the reasonable time necessary for effective preparation, taking into

10         account the exercise of due diligence.

11                e)      The government does not object to the continuance.

12                f)      Based on the above-stated findings, the ends of justice served by continuing the

13         case as requested outweigh the interest of the public and the defendant in a trial within the

14         original date prescribed by the Speedy Trial Act.

15                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16         et seq., within which trial must commence, the time period of August 12, 2021 to November 4,

17         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19         of the Court’s finding that the ends of justice served by taking such action outweigh the best

20         interest of the public and the defendant in a speedy trial.

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00238-MCE Document 36 Filed 08/10/21 Page 3 of 4


 1 ///

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: August 5, 2021                                     PHILLIP A. TALBERT
 8                                                             Acting United States Attorney
 9
                                                               /s/ SHEA J. KENNY
10                                                             SHEA J. KENNY
                                                               Assistant United States Attorney
11

12
     Dated: August 5, 2021                                     /s/ ROBERT M. WILSON
13                                                             ROBERT M. WILSON
14                                                             Counsel for Defendant
                                                               Maurice Shoe
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00238-MCE Document 36 Filed 08/10/21 Page 4 of 4


 1

 2                                                    ORDER

 3          The Court, having received and considered the parties’ stipulation, and good cause appearing

 4 therefrom, adopts the parties’ stipulation in its entirety as its order. The status conference in this matter

 5 scheduled for August 12, 2021, is vacated. A new status conference is scheduled for November 4, 2021

 6 at 10:00 a.m. The Court further finds, based on the representations of the parties and Defendant’s

 7 request, that the ends of justice served by granting the continuance outweigh the best interests of the

 8 public and the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18

 9 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T4, to allow necessary attorney preparation taking into
10 consideration the exercise of due diligence for the period from August 12, 2021, up to and including

11 November 4, 2021.

12          IT IS SO ORDERED.

13

14          Dated: August 9, 2021

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
